Fourth Court of Appeals
                                San Antonio, Texas
                                     December 8, 2017

                                   No. 04-17-00175-CV

                   IN THE INTEREST OF C.O. ET AL., CHILDREN,

                 From the 37th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2015PA01646
                        Honorable Richard Garcia, Judge Presiding


                                      ORDER
       The appellant’s motion for extension of time to file brief is hereby GRANTED. Time is
extended to December 27, 2017.

                                                 _________________________________
                                                 Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of December, 2017.



                                                 ___________________________________
                                                 KEITH E. HOTTLE,
                                                 Clerk of Court